DETAILED ACTION
This communication is responsive to Applicant’s response filed March 9, 2021. Applicant’s amendments and remarks have been carefully considered.
Claims 27-37 and 39-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 27, line 4, “the rail web” lacks antecedent basis (it should be corrected to read -- a rail web --; and last paragraph, the expression “such as to clamp the rail foot between the holding clamps” is indefinite because it is not clear as to whether the feature following the expression “such as” is a required limitation of the claim.
The wordings of claims 33-34 remain indefinite/confusing. It should be corrected as provided below: 
--  33. (Currently Amended) A device according to claim 27, wherein the moulding(s) include a total of at least three mouldings and two moulding holders, wherein the two moulding holders are fastened on both rails and wherein one of the mouldings is arranged between the two rails and is fixed by means of the two moulding holders on both rails, and wherein two of the mouldings abut 
34. A device according to claim 27, wherein first and second groups of mouldings abutting wherein the mouldings of the first, second and third groups extend abutting one another along the rails groups of mouldings form in a two-dimensional space surface of the railway crossing across the rails. --
Claim 35 (see lines 11-14) is indefinite because it has similar problems of claim 34. The above suggested corrections to claim 34 should be also made in claim 35.
In claim 43, line 7, “the traffic area” and “the level crossing” lack antecedent basis. They should be changed to read -- the traffic surface -- and -- the railway crossing--, respectively.
In claim 44, line 6, “the outer sides” lacks antecedent basis. It should be changed to -- outer sides --.
Other claims are also indefinite because they depend from indefinite base claims. The above noted problems may not be exhaustive. Applicant is suggested to thoroughly check the instant claims for similar problems and correct the same.
In instant claim 27, the last two lines, the feature “to clamp the rail foot between the two holding clamps” following the expression “such as” is readable as an exemplary feature, which is not a required by the instant claim.
Claim(s) 27, 29-31, 33, 36 and 40-41 (as best can be treated) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mills (US 1,627,800).
Mills discloses a rail track crossing apparatus having features as recited in the instant claims, including moulding holders having holding clamps 6 fixable to rails 5 in juxtaposition and capable of being braced to each other on both sides of the rail and clamping bolts 9 fixable to rails 5, securing bars 15 configured to longitudinally extend 
Regarding instant claim 29, consider the structure of Mills, wherein mouldings 12, 17 are locked to moulding holders 6 in transverse direction.
Regarding instant claim 30, consider the structure of Mills, wherein oblong securing device 15 is arranged as claimed.
Regarding instant claim 31, wherein mouldings 12 and 17 of Mills can be fixed by holding clamps 6 as claimed. 
Regarding instant claim 33, consider the structure of Mills, wherein three mouldings 12, 17 and two moulding holders having clamps 6 are arranged as claimed with the mouldings readable as abutting (e.g., adjacent to) outer sides of the two rails and fixed by means of the two moulding holders. On the other hand, mouldings 12, 17 of Mills are also readable as abutting rails 5 by means of or via clamps 6 of the moulding holders on rails 5. 
Regarding instant claim 36, consider the structure of Mills, wherein mouldings 12, 17 are supported on rail foots of rails 5 (Fig. 2).
Regarding instant claim 40, consider the structure of Mills (Fig. 2), wherein at least one moulding, such as moulding 17, is narrower than the space between rails 5 such that moulding 17 does not engage and fill the side chambers of the rails, and wherein the moulding is capable of being lowered vertically from top down. For example when only two rails 5 are present in their desired positions during an installation 
Regarding instant claim 41, consider clamps 6 of Mills, which are also readable as filler block elements extending into rail chambers of rails 5 (Fig. 2), wherein mouldings 12, 17 are supported at the filler block elements.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 42 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills (US 1,627,800)  in view of Trickel (US 4,365,743).
Mills is applied above.
Trickel discloses railroad crossing mouldings 24, 26 that can be made of rubber. In view of Trickel, it would have been obvious to one of ordinary skill in the art to alternatively make the mouldings in the structure of Mills out of rubbers, similar to that described by Trickel, to achieve expected advantages thereof, such as in term of low costs and/or corrosion resistance.
Claims 32, 34 and 62 (as best can be treated) is/are rejected under 35 U.S.C. 103 as being unpatentable over Mills (US 1,627,800) in view of Price (US 1,729,360).
The structure of Mills is described above. It is noted that holding clamps 6 of Mills do not have rail-foot grip sections configured with lower portions provided with longitudinal channels for receiving clamping bolts extending there through.

In view of Price, it would have been obvious to one of ordinary skill in the art to configure the holding clamps of Mills to include rail-foot base grip sections having lower portions configured with longitudinal channels for receiving the clamping bolt below the rail, in a manner similar to that taught by Price, to achieve expected advantages thereof, such as without requiring drilling holes through the web of the associated rail. The structure of Mills, as modified, is considered to include the combination of features recited in instant claims 32 and 62, wherein the clamping bolt is configured to transversely extend through the lower portions of the holding clamps and runs below the rail foot transversely to the rail.
Regarding instant claim 34, consider Fig. 1 of Price, wherein mouldings 1, 2 includes first, second and third groups arranged with respect to rails A. In view of Price, it would have been obvious to one of ordinary skill in the art to alternatively use groups of mouldings including a plurality of smaller mouldings in each group, in a manner similar to that taught by Price, to achieve expected advantages thereof, such as to facilitate handling, allow more flexible configurations, and permit a small section to be replaced when damaged.
Claim(s) 27-28, 37, 39 and 43-44 (as best can be treated) is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scherm (US 1,613,850).
Scherm discloses a device for a railway crossing comprising features as recited in the instant claims, including mouldings 9, 14 detachably attached to rails 3 via moulding holders having holding clamps 4 that can be braced to each other and fixed 
Regarding instant claim 28, consider the structure shown in Fig. 2 of Scherm, wherein mouldings 9, 14 are locked to moulding holders 4 in a direction along a perpendicular direction such that the mouldings are secured from lifting upward.
Regarding instant claim 37, consider Fig. 2 of Scherm, wherein mouldings 9, 14 have bottom recesses for rail foot fasteners and moulding holders. 
Regarding instant claim 39, consider the bottom recesses of mouldings 9, 14, particularly the recesses located at and receiving top flanges 8 of moulding holder 4, wherein such recesses exactly match the received top flanges 8 of moulding holder 4 (see Fig. 2) such that the mouldings are locked to the moulding holders.
Regarding instant claims 43-44, the construction of the railway crossing of Scherm is considered to require the steps recited in instant claims 43-44.
Claim 35 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 38 is allowable.
Applicant's amendment necessitated new ground(s) of rejection presented in this Office action. THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T LE whose telephone number is (571)272-6682.  The examiner can normally be reached on Mon-Tue, Thu-Fri 5:30am-3:45pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel Morano can be reached on 571-272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


MARK T. LE
Primary Examiner
Art Unit 3617





/MARK T LE/           Primary Examiner, Art Unit 3617